Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 11/29/2021

Claims pending	2-21
Claims currently under consideration	2-21


Priority
This application has a filing date of 07/19/2021 and is a CON of 16/748,723 01/21/2020 PAT 11067582.  16/748,723 is a CON of 15/991,892 05/29/2018 PAT 10578623. 15/991,892 is a CON of 14/773,750 09/08/2015 PAT 10006919.  14/773,750 is a 371 of PCT/US2014/029822 03/14/2014. PCT/US2014/029822 has PRO 61/799,494 03/15/2013.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-11 are rejected under 35 U.S.C. 103 as being unpatentable over Bongartz et al (2009 European J Immunology 39 pp. S37. Abstract Number: WSB17/2) in view of Pirrung et al (US 5143854 as cited in IDS).
Bongartz et al teaches a method of using random peptide library arrays for immunesignatures, more particularly Bongartz et al suggest method steps including   
obtaining a first distribution of binding intensities of a first array by: binding with a blood serum sample from a human; and detecting binding intensities of the sample over a population of different features thereby determining the first distribution of binding intensities over the population of features; then binding with a blood serum sample from a different human; and obtaining a second distribution of binding intensities of a second 
array; and finally statistically analyzing, including comparing the distributions of binding intensities of the first array with the second in array, to establish reproducibility and reliability (synthesis quality and fidelity) of each array. The foregoing appears to read on claim 2 (in part), claims 3,4,5,6,7,8, necessarily on claim 9 and claim 11.
Bongartz do not explicitly teach an in situ synthesized array such as set forth inter alia in claim 2; nor fluorescence image analysis of claim 10.
Pirrung et al teach throughout the document and especially figure 14B-15A, an in situ synthesized array such as set forth inter alia in claim 2 and as in claim 11, fluorescence image analysis thereof.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have measured serum antibody responses in the manner of Bongartz et al with an in situ synthesized peptide arrays by fluorescence imaging in the manner of Pirrung et al.
One of ordinary skill in the art would have been motivated to have measured serum antibody responses in the manner of Bongartz et al with an in situ synthesized peptide arrays by fluorescence imaging in the manner of Pirrung et al with a reasonable expectation of success since indeed Pirrung et al explicitly advocate sera may be screened for immune deficiencies with enormous numbers of diverse peptides on the synthesized arrays and active sequences simply delineated based on location of fluoresced light  (see column 2 line 61 to column 4 line 21).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 12,13,14-16,20,21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5 at least of  U.S. Patent No. 10006919 (as cited in IDS; referred to hereafter as ‘919; ).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of present claims 12,13,14-16,20,21, drawn to determining quality of biopolymer arrays (genus), of the instant invention, appears anticipated by the method steps of evaluating immunosignature array recited in claims 1-5 (species) of ‘919.

Claims 12,13,14-16,20,21 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-5,11-15 at least of  U.S. Patent No. 10578623 (as cited in IDS; referred to hereafter as ‘623).
Although the conflicting claims are not identical, they are not patentably distinct from each other because the subject matter of present claims 12,13,14-16,20,21, drawn to determining quality of biopolymer arrays (genus), of the instant invention, appears anticipated by the method steps of evaluating a peptide arrays configured for use in immunosignature assays recited in claims 1-5,11-15 (species) of ‘623.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 2-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation "each in situ synthesized peptide array" in the last line.  There is insufficient antecedent basis for this limitation in the claim, rendering the metes and bounds uncertain.
Claim 12 recites the limitation "the biopolymer array" (singular) in lines 6-7, whereas there are at least two biopolymer arrays in a batch recited earlier, as such it is not clear which array is being referred to, thus similarly there is insufficient antecedent basis for this limitation in the claim, likewise rendering the metes and bounds uncertain.
In accordance with MPEP 2173.02: If the language of the claim is such that a person of ordinary skill in the art could not interpret the metes and bounds of the claim so as to understand how to avoid infringement, a rejection of the claim under 35 U.S.C. 112, second paragraph, would be appropriate. See Morton Int ’l, Inc. v. Cardinal Chem. Co., 5 F.3d 1464, 1470, 28 USPQ2d 1190, 1195 (Fed. Cir. 1993). 
In so far as the metes and bounds of the offending claim(s) may not be interpreted properly for the reasons above, all dependent claims therefrom claims 2 and 12 are rejected as being indefinite as well.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  





Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446. The examiner can normally be reached M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1675